Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered March 22, 1995, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While it would have been better if certain of the prosecutor’s comments were left unsaid, any error was harmless in light of the overwhelming evidence of the defendant’s guilt and the court’s prompt curative and final instructions which dispelled any alleged prejudice (see, People v Allah, 218 AD2d 811; People v Cunningham, 175 AD2d 173; People v Aversa, 156 AD2d 371). Bracken, J. P., Rosenblatt, Ritter and Luciano, JJ., concur.